                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

LAMAR SIMMONS,

                         Petitioner,                  :    Case No. 1:16-cv-414

        - vs -                                             District Judge Susan J. Dlott
                                                           Magistrate Judge Michael R. Merz

WANZA JACKSON-MITCHELL,
Warden, Warren Correctional Institution,1
                                                      :
                         Respondent.


                                 ORDER DISSOLVING STAY


        On June 19, 2017, this Court stayed these habeas corpus proceedings to allow Petitioner

to exhaust available state court remedies on Grounds One and Six (ECF No. 14). Respondent

was ordered to file a status report on the state court proceedings by August 1, 2017, and every

sixty days thereafter. Id. at PageID 1874.

        Respondent’s Fifteenth Status Report supports the conclusion that Petitioner’s state court

proceedings are complete. It is accordingly ORDERED that the stay be, and it hereby is

DISSOLVED. Respondent is directed to supplement the state court record by adding to it, not

later than December 14, 2019, any state court filings since June 19, 2017. When the record is




1
 Pursuant to Fed.R.Civ.P. 25, Wanza-Jackson Mitchell as the current custodian for Petitioner is substituted as
Respondent in this action.

                                                      1
supplemented, the Court will treat the case as ripe for decision.




November 14, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 2
